—Appeal by the defendant from a judgment of the County Court, Westchester County (LaCava, J.), rendered August 28, 1997, convicting him of robbery in the first degree (two counts), robbery in the second degree (three counts), assault in the second degree (two counts), and grand larceny in the fourth degree (three counts), upon a jury verdict, and imposing sentence.Ordered that the judgment is affirmed.The defendant has not preserved for appellate review his contention that the evidence of forcible stealing was legally insufficient to submit the robbery counts of the indictment to the jury (see, CPL 470.05 [2]; People v Williams, 240 AD2d 441). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Mangano, P. J., Ritter, Gold-stein and H. Miller, JJ., concur.